Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 12, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  155664                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 155664
                                                                   COA: 336935
                                                                   Macomb CC: 06-000383-FC
  DARYL WALDON,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 28, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 12, 2018
           t0905
                                                                              Clerk